ORDER
h Considering the Petition for Interim Suspension filed by the Office of Disciplinary Counsel,
IT IS ORDERED that Marcus Paul La-Combe, Louisiana Bar Roll number 28647, be and he hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19. Pursuant to Supreme Court Rule XIX, § 26(E), this order is effective immediately.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
*41FOR THE COURT:
/s/ MARCUS CLARK JUSTICE, SUPREME COURT OF LOUISIANA